Citation Nr: 0817271	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-36 176	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2. Entitlement to service connection for hearing loss of the 
left ear. 

3. Entitlement to service connection for liver disease to 
include as due to exposure to Agent Orange.

4. Entitlement to service connection for skin disease to 
include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The claims of service connection for left ear hearing loss, 
liver disease, and skin disease are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

Degenerative disc disease of the lumbar spine was not 
affirmatively shown to have been present during service; and 
the current degenerative disc disease of the lumbar, first 
diagnosed after service, is unrelated to disease, injury, or 
event of service origin.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2004.  In the letter, the veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  The notice 
included the provision for the effective date of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability assignable was not provided, the VCAA notice was 
defective, but as the claim of service connection for 
degenerative disc disease of the lumbar spine is denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records VA records, and private medical records. 

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for degenerative disc disease of 
the lumbar spine because there is no indication that the 
claimed disability may be associated with an established 
event, injury, or disease in service.  Under these 
circumstances, a medical examination or medical opinion need 
not be obtained for such a claim under 38 C.F.R. § 
3.159(c)(4)(i)(C).



As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that on entrance examination 
the veteran indicated that he had recurrent back pain.  The 
examiner commented that the veteran had back strain and wore 
a brace, and the clinical evaluation of the spine was normal.  
The remainder of the service medical records contain no 
complaint, finding, history, treatment, or diagnosis of an 
abnormality of the lumbar spine.  On separation examination, 
the veteran again indicated back trouble.  The examiner did 
not list any abnormality of the spine as a defect or 
diagnosis, and the clinical evaluation of the spine was 
normal. 

After service, private medical records disclose that in May 
2000 the veteran complained of low back pain, radiating down 
the left lower extremity of a month's duration.  There was no 
history of an injury.  A MRI revealed degenerative disc 
disease of the lumbar spine.  In June 2000, the veteran had 
surgery for herniated disc at L5-S1. 

VA medical records show that in May 2002 it was noted that in 
1999 the veteran fell and sustained a lumbar injury and that 
he had surgery in 2000. 



Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

On the basis of the service medical records, degenerative 
disc disease of the lumbar spine was not affirmatively shown 
during service.  For this reason, the claim of service 
connection for degenerative disc disease of the lumbar spine 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

Although the service medical records do not document any 
lumbar spine abnormality, the veteran did give a history of 
back trouble on separation examination, which was not further 
commented on by the examiner so that it is not clear whether 
the veteran was referring to the back strain that was noted 
on entrance examination or to some other in-service event or 
injury or disease, which had not been documented.  

In either event, as the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify disability of the lumbar spine and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, private medical records disclose that in May 
2000 the veteran complained of low back pain, radiating down 
the left lower extremity of a month's duration.  There was no 
history of an injury.  A MRI revealed degenerative disc 
disease of the lumbar spine.  In June 2000, the veteran had 
surgery for herniated disc at L5-S1. VA medical records show 
that in May 2002 it was noted that in 1999 the veteran fell 
and sustained a lumbar injury and that he had surgery in 
2000.

The absence of documented complaints associated with the 
lumbar spine from 1970 to 2000, a period of almost 30 years, 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). And while the 
veteran has associated his current disability of the lumbar 
spine to his duties installing heavy antennas during service, 
there are no documented complaints of before 2000.  The Board 
finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity.

As for service connection based on the initial documentation 
of a disability of the lumbar spine after service under 38 
C.F.R. § 3.303(d), although the veteran is competent to 
describe symptoms of degenerative disc disease, degenerative 
disc disease is not a condition under case law that has been 
found to be capable of lay observation, he is not competent 
to provide a medical nexus opinion between his current 
disability of the lumbar spine and an injury, disease, or 
event of service origin.  

Where, as here, the determinative issues involve questions of 
a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  As a lay person, the veteran is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  For these reasons, 
the Board rejects the veteran's statements and as competent 
evidence to substantiate that the current degenerative disc 
disease is related to an injury, disease, or event of service 
origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

As the Board may consider only independent medical evidence 
to support its finding as to a question of medical causation, 
not capable of lay observation, and as there is no favorable 
competent evidence of a medical nexus, the preponderance of 
the evidence is against the claim of service connection, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  


REMAND

On the claim of service connection for left ear hearing loss, 
the veteran states that in basic training at Fort Jackson he 
was near an exploding grenade which burst his eardrum for 
which he was treated. 

On the claims of service connection disabilities associated 
with exposure to Agent Orange, the veteran states that while 
in was stationed in Thailand he was sent on temporary duty to 
the Republic of Vietnam. 

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following actions: 

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Request in-patient records of:

a). The Moncrief Army Hospital at 
Fort Jackson, South Carolina, 
covering the period, beginning from 
February 25, 1969, to March 1969, for 
treatment of a respiratory illness 
that included treatment of a left ear 
injury.  At the time, the veteran was 
assigned to A Company, 6th Battalion, 
Second Training Brigade; and, 

b). The Medical Clinic of the 5th 
Field Army Hospital in Thailand from 
October to December 1969, for 
treatment of hearing loss.  

3. Request from the appropriate Federal 
custodian of Army records the unit history 
and lessons learned for Augmentation 
"B", 442 Signal Battalion (Long Lines) 
USARPAC Thailand from October 1969 to 
September 1970. 

4. Request records from 2002 to the 
present from the VA Clinic in Greenville, 
South Carolina.  





5. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remain denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


